Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Social Services, dated October 30, 1975 and made after a statutory fair hearing, which affirmed a determination of the Westchester County Department of Social Services which denied petitioner’s application for medical assistance payments. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to grant petitioner’s application for medical assistance payments. We find that there is substantial evidence in the record that, during a visit to New York, petitioner formed the intention of becoming a New York domiciliary and that she returned to Connecticut for the purpose of disposing of her property preparatory thereto. After her return to Connecticut, petitioner fell ill, entered a series of hospitals, and was eventually transferred from a Connecticut hospital to a New York nursing home. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.